United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 97-1844
                                ___________

Robert B. DePugh,            *
                             *
         Appellant,          *
                             *
Appeal from the United States
    v.                       *
District Court for the
                             *
Western District of Missouri.
Willis Swearingin,           *
                             *   [UNPUBLISHED]
         Appellee.           *
                       ___________

                                         Submitted: September 30,
1997
                                                     Filed: October 3,
1997
                                ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                      ___________

PER CURIAM.


    Robert B. DePugh appeals from the District Court&s1
order dismissing his 42 U.S.C. § 1983 (1994) action with
prejudice pursuant to Federal Rules of Civil Procedure
41(b) and 37(b).    Upon review of the record and the


       1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
parties& briefs, we find no abuse of discretion.
Accordingly, we affirm without further discussion. See
8th Cir. R. 47B.




                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-